Citation Nr: 0107576	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-00 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent 
for status post arthrotomy of the left knee.

2. Entitlement to a disability rating in excess of 20 percent 
for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

These matters come to the Board of Veterans Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In that rating decision the RO denied entitlement to 
disability ratings in excess of 20 percent for the left knee 
disability and bilateral hearing loss, respectively.  The 
veteran perfected an appeal of that decision.  Following 
initiation of his appeal his claims file was transferred to 
the RO in Phoenix, Arizona, because he currently resides in 
that area.

Based on the receipt of additional evidence, in April 2000 
the RO Hearing Officer increased the rating for the left knee 
disability from 20 to 30 percent effective in July 1998.  The 
veteran has continued to express disagreement with the 
assigned rating, and the Board finds that the issue of 
entitlement to an increased rating for the left knee 
disability remains in contention.

The issue of entitlement to an increased rating for hearing 
loss will be addressed in the remand section below.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence designated by 
the veteran and provided him VA medical examinations in order 
to assist him in substantiating his claim for VA compensation 
benefits.

2.  The left knee disability is manifested by pain, effusion, 
and range of motion from minus five degrees of extension to 
15 degrees of flexion, productive of no more than severe 
functional impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the residuals of a left knee arthrotomy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, and 5261 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The service medical records disclose that the veteran was 
hospitalized in January 1966 for pain and swelling of the 
left knee, after having sustained a twisting injury while 
playing basketball.  An arthrotomy and excision of the medial 
meniscus was performed during the hospitalization.  He was 
again hospitalized in April 1966, at which time the treating 
physician found that he had done relatively well following 
the surgery until he sustained another injury to the left 
knee.  The diagnosis at that time was post-meniscectomy of 
the left knee with recurrent swelling, which was treated by 
casting.  The remainder of the service medical records 
reflect continued treatment for left knee symptoms, with a 
history of a left medial meniscectomy.

On VA orthopedic examination in December 1969 the veteran 
complained of pain and weakness in the left knee.  An 
examination showed that he walked with a guarded gait on the 
left, and that he wore a knee brace with moveable bilateral 
joints.  He could stand on his toes, but was unable to squat 
on his knee more than half way because of limitation of 
motion and pain in the knee.  Examination showed no 
instability but mild infrapatellar swelling.  The range of 
motion of the knee was from normal extension to 90 degrees of 
flexion, which was limited due to pain and stiffness.  There 
was no evidence of atrophy of the thigh, knee, or calf 
muscles and the patella was freely moveable, but very tender.  
Crepitus could not be elicited because of the inability to 
manipulate the knee due to pain.  An X-ray study of the left 
knee revealed minimal hypertrophic degenerative arthritis, 
chronic, and the examination resulted in a diagnosis of the 
residuals of a medial meniscectomy and degenerative arthritis 
of the left knee, traumatic.

In a February 1970 rating decision the RO granted service 
connection for the residuals of a medial meniscectomy of the 
left knee with arthritis, and assigned a 20 percent rating 
for the disorder.  That rating remained in effect from 1970 
until 2000.

VA treatment records for 1996 through 1998 show that the 
veteran received ongoing treatment for left knee pain.  An X-
ray study of the left knee in August 1998 revealed findings 
consistent with degenerative osteoarthritis with joint space 
narrowing.  

The RO provided the veteran a VA orthopedic examination in 
September 1998, during which he reported having constant pain 
in the left knee, which he described as sharp and throbbing.  
Everyday living activities aggravated the pain.  He denied 
the use of any supports or braces for the left knee, but 
occasionally used a cane in his left hand.  He stated that he 
experienced severe swelling, popping, locking, and giving way 
of the left knee, and that he had difficulty bending the 
knee.  

An examination showed that active and passive flexion of the 
knee was limited to 30 degrees, with active and passive 
extension to minus five degrees.  The left knee was painful 
past 15-18 degrees of flexion.  There was no apparent 
fatigue, weakness, or lack of endurance.  Examination 
revealed acute tenderness and effusion, but no instability or 
ligament laxity, and there was no weakness of the quadriceps 
muscles.  The examiner found no evidence of redness, heat, 
abnormal movement, ankylosis, or signs of inflammatory 
arthritis.  The veteran's gait was markedly antalgic on the 
left, but there were no callosities or unusual shoe wear 
patterns.  The Lachman's test was negative and the McMurray's 
test could not be performed.  The examiner referenced X-ray 
studies that showed degenerative osteoarthritis, and provided 
a diagnoses of status post arthrotomy and post-traumatic bi-
compartmental osteoarthritis of the left knee.

VA outpatient treatment records disclose that in October 1999 
the veteran reported an increase in knee pain and swelling 
after a fall he had experienced several days earlier.  He 
stated that the knee "gave out."  An examination revealed 
moderate tenderness and suprapatellar effusion, and the 
treating physician provided crutches and restricted him from 
weight bearing for two weeks due to swelling of the left 
knee.  

During a VA hospitalization for unrelated complaints in 
October 1999, examination of the left knee revealed patellar 
effusion and that the knee was slightly warm and tender.  The 
range of motion was decreased due to pain.  The veteran 
underwent orthopedic and  rheumatology evaluations while 
hospitalized, which showed moderate mid-range movement, 
tenderness to palpation, slight popliteal fullness, and no 
edema.  An arthrocentesis was negative for crystal deposition 
or a septic joint, and the physician indicated that the pain 
and swelling in the left knee were secondary to bursitis and 
tendonitis in addition to degenerative joint disease, which 
were resolving.  The pertinent diagnosis on discharge was 
osteoarthritis of the left knee with traumatic effusion, and 
the veteran was provided a hinged knee brace.

A November 1999 VA treatment record indicates that the 
veteran continued to complain of left knee pain.  The 
treating physician noted that he had been given multiple knee 
braces, none of which alleviated his symptoms.  The physician 
referenced imaging studies that showed tri-comparmental 
osteoarthritis of the left knee.  Examination revealed 
tenderness to palpation, range of motion from 10 to 
90 degrees, stable ligaments, positive grind test, effusion, 
and two centimeters of thigh atrophy.  At that time the 
veteran was given a hinged knee brace.

The veteran testified at a hearing at the RO in January 2000, 
during which he stated that he had constant pain and swelling 
in the knee.  He also stated that the knee occasionally gave 
out, causing him to fall.  He testified that he had 
difficulty driving, walking more than half a block, and going 
up and down stairs due to knee pain.

A VA orthopedic examination was conducted in February 2000, 
at which time the veteran stated that he had pain in the knee 
daily; that it swelled and occasionally "popped;" that the 
knee gave out daily, occasionally causing him to fall if he 
was not using his cane; and that motion in the knee was 
limited.  He reported experiencing weakness and fatigability 
due to pain, and incoordination that he described as walking 
with a limp.  On examination the examiner noted that he 
walked with a cane in the right hand, with a slight limp on 
the left.  There was moderate tenderness about the knee and 
Grade I effusion; the ligaments were stable; and there was no 
crepitation on active motion.  The veteran complained of pain 
in the medial knee on internal and external torsion.  The 
range of motion was from zero degrees of extension to 
75 degrees of flexion, without pain.  The examiner found that 
the veteran was status post three surgeries on the left knee, 
post-traumatic, with residuals.  He stated that the 
functional impairment was at least moderate, if not severe, 
with loss of approximately 60 degrees of flexion related to 
functional loss.  

Analysis

Duty to Assist

As an initial matter the Board notes that following the 
veteran's July 1998 claim for an increased rating, the RO was 
unable to locate his original claims file.  In April 1999 the 
RO asked the veteran and his representative to provide copies 
of any VA documents or letters in their possession, as well 
as copies of any relevant medical records.  The original 
claims file was subsequently located and associated with the 
current development.

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).

The RO obtained the veteran's records of treatment from the 
VA medical center (MC) and provided him VA examinations in 
September 1998 and February 2000.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the relevant evidence.

Left Knee Disability

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Powell v. West, 13 Vet. 
App. 31, 35 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 for a dislocated semilunar cartilage 
provides a 20 percent rating if the disorder is manifested by 
frequent episodes of locking, pain, and effusion into the 
joint.  In accordance with Diagnostic Code 5259, a 10 percent 
rating applies for removal of the semilunar cartilage of the 
knee, if the disorder is symptomatic.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

The left knee disorder is manifested by osteoarthritis, pain, 
swelling, and range of motion from minus five degrees of 
extension to 15 degrees of flexion, limited due to pain.  The 
normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Osteoarthritis, or degenerative arthritis, is to be rated 
based on limitation of motion.  A disability rating in excess 
of 30 percent based on limitation of motion requires that 
extension of the knee be limited to 30 degrees.  The 
30 percent rating now in effect is the maximum rating 
available for limitation of flexion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, and 5261.  The evidence does not 
show that extension of the knee is limited to 30 degrees, in 
that the veteran is able to extend the knee fully to zero 
degrees or to minus five degrees.  Even with consideration of 
complaints of pain the veteran can extend his left knee 
beyond the range contemplated for an evaluation in excess of 
30 percent.  DeLuca, 8 Vet. App. at 202.  The Board finds, 
therefore, that entitlement to a disability rating in excess 
of 30 percent based on limitation of motion is not warranted.

With the grant of service connection in February 1970, the 
left knee disorder was evaluated under Diagnostic Code 5258 
for a dislocated semilunar cartilage.  That diagnostic code 
provides a maximum 20 percent rating for that disorder.  With 
the increase in the disability rating from 20 to 30 percent, 
the RO Hearing Officer evaluated the disorder as analogous to 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability.  The 30 percent rating is also the maximum 
rating available under that diagnostic code.  The Board 
finds, therefore, that entitlement to a disability rating in 
excess of 30 percent based on removal of the medial meniscus 
or instability is not shown.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (in selecting a diagnostic code the 
Board must explain any inconsistencies with previously 
applied diagnostic codes).

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in a major joint that 
is non-compensable based on limitation of motion.  A 
30 percent rating is currently in effect for the left knee 
disorder under Diagnostic Code 5257.  The Board finds, 
therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a higher disability 
rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The left knee disability results in pain, 
incoordination, and limited endurance of the joint.  As 
previously stated, the 30 percent rating now in effect is the 
maximum rating available for limited flexion of the knee, and 
consideration of any additional functional limitations cannot 
result in a higher rating.  Spencer v. West, 13 Vet. App. 376 
(2000).  Although a higher rating is available based on 
limited extension under Diagnostic Code 5261, in the absence 
of any limited extension of the knee the Board finds that any 
additional functional limitations are compensated by the 30 
percent rating that has been assigned under Diagnostic Code 
5257.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  Although the RO has evaluated 
the left knee disability as analogous to recurrent 
subluxation or lateral instability, the evidence does not 
show that the left knee disability is manifested by any 
subluxation or instability.  Because the criteria for a 
minimum evaluation under Diagnostic Code 5257 has not been 
met, the Board finds that separate ratings are not warranted.

A disability rating in excess of the minimum compensable 
rating for the joint, which is 10 percent, has been assigned 
under Diagnostic Code 5257.  The consideration of an 
increased rating based on the provisions of 38 C.F.R. § 4.59 
is not warranted, since the veteran is in receipt of more 
than the minimum compensable evaluation for arthritis of the 
knee.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected left knee disorder has resulted in any 
hospitalizations.  Although the left knee was evaluated 
during the October 1999 hospitalization, the veteran was 
hospitalized due to hepatitis, not the left knee disorder.  
In addition, the evidence does not show that the left knee 
disability has caused marked interference with employment.  
The veteran was restricted from returning to employment for 
two weeks following the October 1999 acute injury, but was 
then, apparently, released to return to employment.  In other 
words, there has been no showing that the application of the 
regular schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 30 percent 
for status post arthrotomy of the left knee.


ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for status post arthrotomy of the left knee is 
denied.


REMAND

Evaluations of bilateral defective hearing range from non-
compensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from level I for 
essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 6100.  
Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The veteran also asserts that an increased rating is 
warranted for bilateral hearing loss.  The RO provided him a 
VA audiometric examination in September 1998, which revealed 
an average puretone threshold in the right ear of 80 decibels 
with speech discrimination ability of 56 percent.  The 
average puretone threshold in the left ear was 79 decibels, 
with speech discrimination ability of 52 percent.  Included 
in the claims file, however, is the report of audiometric 
testing pertaining to another veteran, which revealed 
puretone decibel thresholds significantly different from 
those of the veteran.  It is not clear from the record what 
reliance has been placed on the misfiled audiometric test 
results.

The RO also provided the veteran a VA otolaryngology 
examination in September 1998, which did not include a review 
of the claims file.  The examiner found that the veteran was 
a poor historian.  He noted that during the interview the 
veteran did not appear to have any difficulty understanding 
normal speech, and that the audiometric test previously 
performed was of little diagnostic value.  He found that the 
veteran had a tendency to present a functional hearing loss, 
and recommended that additional testing be performed in order 
to evaluate the veteran's hearing capacity.  That testing 
does not appear to have been performed.

VA treatment records indicate that in October 1999 the 
veteran sought assistance in obtaining hearing aids due to 
decreased hearing.  The audiologist conducted audiometric 
testing at that time, but reported that the test results were 
not reliable due to inconsistent speech and immitance 
results.  She found that the immitance testing was consistent 
with normal middle ear functioning on the right and left, 
that reflexes were present at normal levels and did not 
decay, and that his speech recognition ability was good at 
normal conversational levels.

The Board notes that the RO scheduled an additional 
audiometric examination for the veteran in February 2000, but 
that he failed to appear for the examination.  The claims 
file is not documented to show that the veteran was notified 
that his failure to appear for the examination could result 
in the denial of his claim for an increased rating.  
38 C.F.R. § 3.655.  In light of the inconsistent audiometric 
test results previously obtained, the Board finds that an 
additional attempt should be made to provide the veteran 
audiometric and otolaryngology examinations that include 
review of the claims file.

A review of the record shows that service connection was 
initially granted for bilateral hearing loss with tinnitus.  
Recent rating decisions, however, make no reference to 
tinnitus.  In light of the fact that service connection for 
tinnitus has remained in effect for more than ten years, 
service connection for that disorder is protected.  
38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.

As shown above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), in which 
the Court held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the act, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  For these 
additional reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
the multiple VBA Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for hearing loss 
since July 1997.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  

3.  In accordance with 38 C.F.R. § 3.655, 
the RO should notify the veteran that VA 
examinations are being scheduled, and 
that his failure to appear for the 
scheduled examinations may result in the 
denial of his pending appeal.

4.  The RO should afford the veteran VA 
audiometric and otolaryngology 
examinations to determine the nature and 
extent of his current bilateral hearing 
loss.  The claims file and a copy of this 
remand should be made available to and be 
reviewed by the examiners in conjunction 
with the examinations, and its receipt 
and review should be acknowledged in the 
examination reports.  The examination 
should include any diagnostic tests or 
studies, including the ABR testing 
recommended by the examiner in September 
1998, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct thorough 
audiometric and otolaryngology 
examinations and provide a diagnosis for 
any pathology found.  The examiners 
should provide an assessment of the 
severity of any hearing loss, based on 
the objective evidence of decreased 
hearing acuity in terms of the relevant 
puretone decibel thresholds and speech 
discrimination ability.  Based on the 
medical evidence of record, the results 
of any relevant testing, and sound 
medical principles, the examiners should 
provide an opinion on whether the veteran 
suffers from organic hearing loss, or 
whether any degree of the reported 
hearing loss is functional in nature.  
The examiners should provide the 
rationale for their opinions.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
and opinions are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to an increased rating for 
bilateral hearing loss, including a 
rating for tinnitus, based only on the 
medical evidence pertaining to the 
veteran.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


(continued on next page)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 


